IN THE SUPREME COURT OF THE STATE OF NEVADA


                  DAVID ERNEST LOPEZ, AN                                  No. 69551
                  INDIVIDUAL,

                               vs.
                                   Appellant,                                   FILED
                  JAMES DANIEL BENNETT, AN                                      MAY 0 3 2016
                  INDIVIDUAL,                                                 ETRRe
                                                                                  A CFI Esu
                                                                                          K. pi_RIrM
                                                                                                mEEAN
                                   Respondent.                           BY
                                                                                                    COURT

                                                                                 DEPUTY CLERK


                                           ORDER DISMISSING APPEAL
                                  This is an appeal from a district court summary judgment in a
                  tort action. Eighth Judicial District Court, Clark County; Eric Johnson,
                  Judge.
                                  Our initial review of the docketing statement and documents
                  before this court revealed a potential jurisdictional defect. Specifically, it
                  appeared that the notice of appeal was filed after the timely filing of a
                  tolling motion seeking reconsideration and before the tolling motion was
                  formally resolved.     See NRAP 4(a)(4); AA Primo Builders v. Washington,
                  126 Nev. 578, 245 P.3d 1190 (2010). Accordingly, we ordered appellant to
                  show cause why this appeal should not be dismissed for lack of
                  jurisdiction.
                                  In response, appellant indicates that a motion for
                  reconsideration was filed in the district court, and admits that no formal
                  written order disposing of the motion has been entered.         See Rust v. Clark
                  Cnty. Sch. Dist., 103 Nev. 686, 747 P.2d 1380 (1987) (explaining that a
                  minute order is ineffective for any purpose).
                                  Thus, it appears the notice of appeal was prematurely filed
                  before resolution of the timely filed motion for reconsideration. See NRAP
                  4(a)(6) ("A premature notice of appeal does not divest the district court of
SUPREME COURT
        OF
     NEVADA


(0) 1947A    ea
                         jurisdiction"); AA Primo, 126 Nev. at 585, 245 P.3d at 1195 (recognizing
                         that a timely filed motion for reconsideration may toll the appeal period).
                         Accordingly, we lack jurisdiction over this appeal and we
                                     ORDER this appeal DISMISSED.



                                                                  cit,t;   , J.
                                                 Hardesty


                                                                                               J.
                         Saitta                                     Pickering




                         cc: Hon. Eric Johnson, District Judge
                              Persi J Mishel, Settlement Judge
                              Robert W. Curtis & Associates, LLC
                              Law Offices of Karl H. Smith
                              Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(01 1947A aAfi§,W(;14.
                                                              2